Action to recover damages for wrongful death. Order granting defendant’s motion for reargument, after denial of its motion to place the case on the Military Suspense Calendar, and on such reargument adhering to the original determination, affirmed, with ten dollars costs and disbursements. The defendant is to have the benefit of the stipulation, made in open court on the motion and on this appeal, that on the trial it may avail itself of the statement it obtained from the witness Sweeney. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.